

SUPPLEMENTAL AGREEMENT


THIS SUPPLEMENTAL AGREEMENT  (this “Agreement”) is made and entered into as of
this November 19, 2009 (the “Effective Date”), by and between Winder Electric
Co., Ltd., a company organized under the laws of the People’s Republic of China
(the “PRC”) (“Licensee” or “Winder”) and individuals and entities as set forth
in Schedule A  hereto (collectively, the "Licensors").


RECITALS


A.           Licensors owned patents as identified in Schedule B hereto (the
“Patents”) and the owners of the trademarks identified in Schedule C hereto (the
“Trademarks”), which are used in connection with the business of Deer Consumer
Products, Inc., a Nevada corporation (“Deer”), and its wholly owned
subsidiaries, Winder, and Delta International, Ltd, a company organized under
the laws of the People’s Republic of China (“Delta”) and a wholly owned
subsidiary of Winder.


B.           Licensee and Licensors have previously entered into a series of
agreements (the “Initial Agreements”) whereby Licensors transferred the Patents
and Trademarks to Licensee.


C.           Until the transfer of the Patents and Trademarks have been approved
by State Intellectual Property Office of the PRC and the Trademark Office of the
State Administration of Industry and Commerce of the PRC (the “Official
Approval”), the Licensees have user rights with respect to such intellectual
property.


D.           In order to clarify the terms of the user rights granted to the
Licensee in the Initial Agreements, the Licensors and Licensee are entering into
this Agreement.


E.           The Licensors further want the ownership of any and all patents,
trademarks, copyrights and trade secrets, know-how, plans, designs, any other
intellectual property or proprietary rights recognized in any country or
jurisdiction worldwide, including, without limitation, moral rights and similar
rights (collectively, the “Intellectual Property”) arising out of the past or
future businesses of Winder, Delta, Deer or any other wholly owned subsidiary of
Deer (each a “Deer Entity,” collectively the “Deer Entities”) be owned
exclusively by a Deer Entity if not conveyed pursuant to the Initial Agreements.


NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

 
 

--------------------------------------------------------------------------------

 


1.           Transfer of Patents and Trademarks


(a)          Intent of Initial Agreements. The parties hereto acknowledge and
agree that the intent of the Initial Agreements was to transfer the ownership of
the Patents and Trademarks and any and all of the rights attached thereto to the
Licensee (“Transfer”) in exchange for Licensee’s termination of a loan to 50HZ
Electric Limited, a company incorporated under the laws of Hong Kong SAR, in the
amount of $3,314,979.  The Licensee and Licensor acknowledge that the Licensors
have user rights to the Patents and Trademarks until the Transfer of ownership
receives Official Approval at which time the ownership shall be transferred to
Licensor.


(b)          Registration of the Transfer.  Licensors undertake to register the
Transfer with the State International Property Office of the PRC and the
Trademark Office of the State Administration of Industry and Commerce of the PRC
respectively within a reasonable timeframe acceptable to Licensee.  Licensors
further undertake to execute any and all such further documents and take any and
all such further actions as may be required to complete the aforesaid
registration of the Transfer, with assistance as may be reasonably requested
from the Licensee.


2.           Grant of License


(a)           License to Use Patents and Trademarks.  The parties hereto
acknowledge and confirm that Licensors have granted to Licensee a license (the
“License”), effective from the dates of the Initial Agreements, for the
world-wide, exclusive, royalty-free, sub-licenseable, assignable, and
irrevocable right to use, reproduce, distribute (through one or more tiers),
create derivative works of, publicly perform,  publicly display, digitally
perform, make, and have, in any media now known or hereafter known, the Patents
and Trademarks, all improvements, modifications and enhancements made by
Licensors, Deer or Delta, and all derivative works thereof which may not be
cancelled by the Licensors until such time as the ownership of such Patents and
Trademarks are effectively transferred to Winder pursuant to the PRC laws.


(b)           Registration of the License.  Licensors undertake to file the
License with the competent Chinese government authorities for recordal pursuant
to the applicable PRC regulations after the execution of this
Agreement.  Licensors further undertake to execute any and all such further
documents and take any and all such further actions as may be required to
complete the aforesaid filing of the License, with assistance as may be
reasonably requested from the Licensee.


3.           Warranties.  Licensors shall maintain the registration of the
Patents and Trademarks and any other Intellectual Property required to be
registered through timely renewal and payment of annual fees, where applicable
until such time as the ownership of the relevant Patents and Trademarks and
Intellectual Property have been effectively transferred to Winder or another
Deer Entity, as the case may be, pursuant to the PRC laws.


4.           Future Intellectual Property.  Licensors agree that all
Intellectual Property owned by them arising out of the past or future operations
of a Deer Entity not transferred pursuant to the Initial Agreements shall be
owned exclusively by a Deer Entity and Licensors shall take all such steps
necessary to transfer the ownership of any such Intellectual Property not
transferred pursuant to Section 1 hereof.  Until the transfer of all such
Intellectual Property receives Official Approval, such Deer Entity shall have a
License to such Intellectual Property as set forth in Section 2(a).

 
- 2 -

--------------------------------------------------------------------------------

 
 
5.           Limitation of Liability.


IN NO EVENT SHALL LICENSORS BE LIABLE WITH RESPECT TO ITS OBLIGATIONS HEREUNDER
OR OTHERWISE FOR INCIDENTAL, SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS, LOSS OF DATA, AND BUSINESS
OPPORTUNITY) SUFFERED BY LICENSEE OR ANY THIRD PARTY.


6.           Term and Termination. The term (“Term”) of this Agreement shall
commence upon the Effective Date, and continue perpetually.


7.           General Provisions.


(a)           Notices.  All notices and demands hereunder shall be in writing
and shall be served by personal service or by mail at the address of the
receiving party first set forth in the preamble and in Schedule A of this
Agreement (or at such different address as may be designated by such party by
written notice to the other party).  All notices or demands by mail shall be by
certified or registered mail, return receipt requested, or by
nationally-recognized private express courier, and shall be deemed complete upon
receipt.


(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the PRC, without regard to principles
of conflict of laws.  Licensors and Licensee each agree any dispute between the
parties arising from or in connection with to this Agreement and/or the Initial
Agreements shall be China International Economic and Trade Arbitration
Commission South China Sub-Commission for arbitration in Shenzhen in accordance
with its Arbitration Rules then in force.  The arbitration award shall be final
and binding upon the parties. During the arbitration period, except for any
matters under arbitration, the parties shall continue to perform the Agreement
and/or the Initial Agreements.
 
(c)           Force Majeure.  Neither party shall be responsible for delays or
failure of performance resulting from acts beyond the reasonable control of such
party. Such acts shall include, but not be limited to, acts of God, strikes,
walkouts, riots, acts of war, epidemics, failure of suppliers to perform,
governmental regulations, power failure(s), earthquakes, or other
disasters.  Performance times shall be considered to be extended for a period of
time equivalent to the time lost because of such delay.


(d)           Headings.  The titles and headings of the various sections and
paragraphs in this Agreement are intended solely for convenience of reference
and are not intended for any other purpose whatsoever or to explain, modify, or
place any construction on any of the provisions of this Agreement.


(e)           All Amendments in Writing. No supplement, modification, or
amendment of this Agreement shall be binding, unless executed in writing by a
duly authorized representative of each party to this Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 
 
(f)           Status of Initial Agreements.  The Initial Agreements are still in
full force and effect and this Agreement does not terminate the Initial
Agreements.  This Agreement supplements the Initial Agreements.


(g)           No Waiver.  A failure of either party to exercise any right
provided for herein shall not be deemed to be a waiver of any right hereunder.


(h)           Entire Agreement.  The parties have read this Agreement and agree
to be bound by its terms, and further agree that it, together with all Schedules
hereto (the terms of which are incorporated herein by this reference) and the
Initial Agreements, constitutes the complete and entire agreement of the parties
and supersedes all and merges all previous communications, oral or written, and
all other communications between them relating to the subject matter hereof.  No
representations or statements of any kind made by either party that are not
expressly stated herein shall be binding on such party.  In case there is any
conflict or inconsistency between this Agreement and the Initial Agreements,
this Agreement shall prevail.  In case the parties hereto execute such further
documents pursuant to Articles 1(b) and 2(b) hereof and there is any conflict or
inconsistency between such other documents and this Agreement, this Agreement
shall prevail.


(i)           Severability.  In the event that any provision of this Agreement
is held invalid by a court with jurisdiction over the parties, such provision
shall be deemed to be restated to be enforceable, in a manner which reflects, as
nearly as possible, the original intentions of the parties in accordance with
applicable law.  The remainder of this Agreement shall remain in full force and
effect.



 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement by their duly authorized representatives as of the date set forth
above.


WINDER ELECTRIC CO., LTD.
 
YING HE
     
By: /s/ Ying He
 
/s/Ying He
Name: Ying He
 
Address: C/o Deer Consumer Products, Inc.
Title: President
 
Area 2, 1/F, Building M-6,
Address:  Industry Development Zone
 
Central High-Tech Industrial Park, Nanshan,
Area 3-1, YangJiang GuanDong PRC
 
Shenzhen, China 518057
     
FA’MIN HE
 
Shenzhen De Mei Long Electric Appliances Co., Ltd.
     
/s/ Fa’Min He
 
By: /s/ Qiyun Xu
Address: C/o Deer Consumer Products, Inc.
 
Name: Qiyun Xu
Area 2, 1/F, Building M-6,
 
Title: Authorized Signatory
Central High-Tech Industrial Park, Nanshan,
 
Address:  High Technology Industry Zone 8,
ShenZhen, China 518057
 
Heping Town, BaoAn District, ShenZen, GuangDong PRC
     
Shenzhen Kafu Industrial Co., Ltd.
         
By:/s/ JianWen He
   
Name: JianWen He
   
Title: Authorized Signatory
   
Address: Baofeng Building, Room 405-407
   
Dongmen South Street, Luohu District, PRC
   


 
- 5 -

--------------------------------------------------------------------------------

 
 
Schedule A


LIST OF LICENSORS


Ying He
Fa’min He
Shenzhen De Mei Long Electric Appliances Co., Ltd
Shenzhen Kafu Industrial Co., Ltd.


 
 

--------------------------------------------------------------------------------

 
SCHEDULE B
PATENTS


#
 
Patent name
 
patent number
 
expiration
date
 
From
 
cert. number
1
 
blender (BL7228)
 
ZL 2007 3 0174518.8
 
43019
 
Delta
 
847330
2
 
blender (BTC-728)
 
ZL 2007 3 0134131.X
 
42885
 
Delta
 
836972
3
 
blender (BTC-435)
 
ZL 2007 3 0134132.4
 
42885
 
Delta
 
839980
4
 
blender (BTC-229)
 
ZL 2007 3 0134355.0
 
42893
 
Delta
 
837513
5
 
Juicer (BTC901/BTC902)
 
ZL 2007 3 0134352.7
 
42893
 
Delta
 
839977
6
 
blender (BTC329)
 
ZL 2006 3 0018413.9
 
42609
 
Delta
 
670174
7
 
ice crusher (SH0148)
 
ZL 2007 3 0174407.7
 
43017
 
Delta
 
847376
8
 
blender (BL7210)
 
ZL 2007 3 0174472.X
 
43022
 
Delta
 
867721
9
 
blender (BL-7119)
 
ZL 2004 2 0092983.3
 
41958
 
Ying He
 
459549
10
 
blender lid
 
ZL 2005 3 0052902.1
 
42066
 
Ying He
 
490527
11
 
(Blender Express)
 
ZL 2004 3 0091954.5
 
41946
 
Ying He
 
451033
12
 
blender switch plate
 
ZL 2005 3 0052901.7
 
42065
 
Ying He
 
486806
13
 
fruit chopper (F02)
 
ZL 033623295
 
41518
 
Ying He
 
364064
14
 
blender (BL-757)
 
ZL 033229589
 
41381
 
Ying He
 
357453
15
 
Juicer (CP611)
 
ZL 033382611
 
41444
 
Ying He
 
350356
16
 
blender base (BL-710)
 
ZL 03 3 22954.6
 
41381
 
Ying He
 
339758
17
 
meat blender base (CP411)
 
ZL 03 3 38260.3
 
41444
 
Ying He
 
340207
18
 
blender (BL-911)
 
ZL 03 3 22959.7
 
41381
 
Ying He
 
332350
19
 
Juicer (JC123)
 
ZL 03 322955.4
 
41381
 
Ying He
 
331668
20
 
home use blender (BL999)
 
ZL 02 3 29247.4 ?
 
41058
 
Ying He
 
283011
21
 
blender (CP-68)
 
ZL 02 3 29248.2
 
41058
 
Ying He
 
273965
22
 
juice blender (JC-176)
 
ZL 02 3 29542.2
 
41058
 
Ying He
 
273329
23
 
blender (BL50)
 
ZL 2005 3 0155965 X
 
42294
 
Famin He
 
574023
24
 
blender (BL4413)
 
ZL 2005 3 0155975.3
 
42337
 
Famin He
 
574055
25
 
blender (BL70)
 
ZL 2005 3 0155966.4
 
42337
 
Famin He
 
573942
26
 
blender (BL-929/929B)
 
ZL 2005 3 0155976.8
 
42337
 
Famin He
 
573941
27
 
blender (BL-7718)
 
ZL 2005 3 0155967.9
 
42337
 
Famin He
 
573918
28
 
Juicer (JC-6888)
 
ZL 2005 3 0155963.0
 
42337
 
Famin He
   
29
 
home use blender (6108)
 
ZL 2004 3 0040191.1
 
41768
 
Famin He
 
424900
30
 
home use blender JR.B
 
ZL 2004 3 0040003.5
 
41758
 
Famin He
 
415387
31
 
blender (BL-733)
 
ZL 2003 3 0116178.5
 
2013-20-28
 
Famin He
 
385790
32
 
blender (BL-7708)
 
ZL 2005 3 0155968.3
 
42337
 
Famin He
 
577653
33
 
blender (BL-368)
 
ZL 2005 3 0155962.6
 
42337
 
Famin He
 
577707
34
 
blender (BL-899)
 
ZL 2005 3 0155961.1
 
42337
 
Famin He
 
574223
35
 
food processor (4412B)
 
ZL 2005 3 0155956.0
 
42337
 
Demei Long
 
573943
36
 
blender (SS303)
 
ZL 2005 3 0155977.2
 
42337
 
Demei Long
 
573919
37
 
food processor (4412)
 
ZL 2005 3 0155978.7
 
42337
 
Demei Long
 
577652
38
 
blender (BTC329)
 
ZL 2005 3 0155957.5
 
42337
 
Demei Long
 
573917
39
 
blender (SJRA4)
 
ZL 2004 3 0037149.4
 
41720
 
Famin He
 
405684
40
 
blender (BLAST)
 
ZL 2004 3 0037148.X
 
41720
 
Famin He
 
402743
41
 
blender (JR.A)
 
ZL 2004 3 0037147.5
 
41720
 
Famin He
 
405575
42
 
Juicer (BL717)
 
ZL 02 3 23548.9
 
40993
 
Ying He
 
256261
43
 
Juicer (BL707)
 
ZL 02 3 23547.0
 
40993
 
Ying He
 
256179
44
 
blender (CP-100)
 
ZL 02 3 29545.7
 
41058
 
Ying He
 
273614
45
 
blender (CP-56)
 
ZL 02 3 29249.0
 
41058
 
Ying He
 
274096
46
 
Juicer (BL-767)
 
ZL 02 3 29544.9
 
41058
 
Ying He
 
273602
47
  
Juicer (JC753)
  
ZL 02 3 29574.0
  
41059
  
Ying He
  
273503

48
 
blander(KJ200)
 
ZL 2004 3 0043314.7
 
41810
 
Famin He
 
435802
49
 
Juicer(BL777)
 
ZL 02 3 28147.2
 
41074
 
Ying He
 
273860
50
 
juicer(BL-461)
 
ZL 02 3 29246.6
 
41058
 
Ying He
 
273728
51
 
FO1 salad machine
 
ZL 02 3 29240.7
 
41058
 
Ying He
 
273088
52
 
blander base(BL-711)
 
ZL 2003 3 0118059.3
 
41604
 
Famin He
 
389094
53
 
blander（BL-747）
 
ZL 03 3 22962.7
 
41381
 
Ying He
 
340383
54
 
blander(CP-M71)
 
ZL 02 3 29251.2
 
41058
 
Ying He
 
273212
55
 
blander(CP-M4)
 
ZL 02 3 29543.0
 
41058
 
Ying He
 
273404
56
 
4 in 1 blander(BL-708)
 
ZL 02 3 29250.4
 
41058
 
Ying He
 
273089
57
 
blander(BL-T1P)
 
ZL 02 3 29241.5
 
41058
 
Ying He
 
273211
58
 
blander(BL795)
 
ZL 02 3 29245.8
 
41058
 
Ying He
 
273613
59
 
blander(BL-721)
 
ZL 02 3 29244.X
 
41058
 
Ying He
 
273500
60
 
ice crusher(BL250)
 
ZL 02 3 29243.1
 
41058
 
Ying He
 
273402
61
 
blander(BL242)
 
ZL 02 3 29242.3
 
41058
 
Ying He
 
295778
62
 
blander(BL-T1-B)
 
ZL 02 3 29575.9
 
41059
 
Ying He
 
273615
63
 
meat blander(S-MINCER)
 
ZL 02 3 28148.0
 
41078
 
Ying He
 
273956
64
 
bottle opener（ONP101）
 
ZL 03 3 22960.0
 
41381
 
Ying He
 
330757
65
 
blander BLAST.B
 
ZL 2004 3 0040021.3
 
41758
 
Famin He
 
415514

 
 
B 1

--------------------------------------------------------------------------------

 
 
SCHEDULE B
PATENTS
 
Num
 
Patent Name
 
Patent Number
 
Expiration Date
 
From
 
Certificate Number
66
 
Blender Cup
 
ZL 2006 2 0017985.X
 
2016-8-27
 
Delta International
 
938770
67
 
Transmission structure for blender and juicer
 
ZL 2007 2 0121167.9
 
2017-7-1
 
Delta International
 
1142069
68
 
High Resistance Blender Cup
 
ZL 2006 2 0017987.9
 
2016-8-27
 
Delta International
 
939260
69
 
Blender device with protective mechanism (6108)
 
ZL 2005 2 0056293.1
 
3/22/15
 
Ying He (Bill)
 
777620
70
 
Water-proofed Blender mechanism
 
ZL 2005 2 0056295.0
 
3/22/15
 
Ying He (Bill)
 
777993
71
 
Glass Blender Cup
 
ZL 2005 2 0056604.4
 
3/30/15
 
Ying He (Bill)
 
790242
72 
 
Blender device with protective mechanism 
 
ZL 2004 2 0095454.3 
 
11/16/14 
 
Ying He (Bill) 
 
777842 
   
(DSNBlender)
               
73
 
Blender/Juicer Device
 
ZL 2004 2 0094877.3
 
10/30/14
 
Ying He (Bill)
 
739231
74 
 
Blender with pressurized ring-type safety device  
 
ZL 03 2 73795.5 
 
8/22/13 
 
Ying He (Bill) 
 
642223 
75
 
Double Axial Transmission Blender Device
 
ZL 2005 2 0057175.2
 
4/14/15
 
Ying He (Bill)
 
812390
76
 
Multi-Function Food Processor Device
 
ZL 2005 2 0057171.4
 
4/14/15
 
Ying He (Bill)
 
804194
77
 
Heat resistant Blender Device
 
ZL 2005 2 0058633.4
 
5/16/15
 
Ying He (Bill)
 
809631
78
 
Dam pering Blender Device
 
ZL 2005 2 0058635.3
 
5/16/15
 
Ying He (Bill)
 
819626
79
 
Knob Switch
 
ZL 2005 2 0055810.3
 
3/10/15
 
Ying He (Bill)
 
789623
80
 
Anti-Slip Blender Device
 
ZL 2005 2 0058634.9
 
5/16/15
 
Ying He (Bill)
 
819392
81
 
Double Axial Blender Device with safety structure
 
ZL 2005 2 0057174.8
 
2015-4-14
 
Ying He (Bill)
 
842612
82 
 
Connecting Structure for Motor Shaft and Transmission 
 
ZL 2004 2 0044597.1 
 
4/5/14 
 
Fa Min He 
 
706742 
83
 
Blender Cup with Ring Seal
 
ZL 2004 2 0044598.6
 
4/5/14
 
Fa Min He
 
698763
   
Blender with ring type water proof
               
84
 
pressurized ring safety device on glass cup
 
ZL 2003 2 0117395.0
 
10/22/13
 
Fa Min He
 
662574
85
 
Blender with heat exhaust capabilities
 
ZL 2003 2 0117397.X
 
10/22/13
 
Fa Min He
 
659618
86
 
Noise reducing and dampering blender
 
ZL 2003 2 0117216.3
 
10/15/13
 
Fa Min He
 
659424
87
 
Plastic component and blender device that use such plastic component 
 
ZL 2004 2 0044641.9
 
4/8/14
 
Fa Min He
 
738340
88
 
lender with lockable container
 
ZL 2003 2 0117215.9
 
10/15/13
 
Fa Min He
 
659245
89
 
A type of Bearing
 
ZL 2004 2 0042808.8
 
2/18/14
 
Fa Min He
 
683612
90
 
Waterproof Structure for Blender Transmission
 
ZL 2005 2 0066269.6
 
2015-10-19
 
Fa Min He
 
858237
91
 
Button Type Switch for Blenders
 
ZL 2004 2 0046463.3
 
5/26/14
 
Fa Min He
 
722399

 
 
B 2

--------------------------------------------------------------------------------

 


SCHEDULE C
TRADEMARKS


Num
 
Document Name
 
Registered Party
 
Registered Address
 
Certificate
NO
 
Expiration
Date
1
 
Trademark Registration (NOWAKE)
 
Winder  Electric Group Ltd
 
No.1, District 3, Zhan Gang Science &
 
3133608
 
8/20/2013
2
 
Trademark Registration (KYOWA)
 
Winder  Electric Group Ltd
 
No.1, District 3, Zhan Gang Science &
 
3133609
 
8/13/2013
3
 
Trademark Registration (Deer)
 
Winder  Electric Group Ltd
 
No.1, District 3, Zhan Gang Science &
 
1977092
 
4/20/2013
4
 
Trademark Registration (D&R)
 
Winder  Electric Group Ltd
 
No.1, District 3, Zhan Gang Science &
 
3215570
 
2/13/2014
5
 
Trademark Registration (Blendtec)
 
Winder  Electric Group Ltd
 
No.1, District 3, Zhan Gang Science &
 
4446483
 
11/13/2017
6
 
Trademark Registration (K-tec)
 
Winder  Electric Group Ltd
 
No.1, District 3, Zhan Gang Science &
 
4446484
 
10/13/2017
7
 
Trademark
Registration (Blendermate)
 
Winder  Electric Group Ltd
 
No.1, District 3, Zhan Gang Science &
 
4390572
 
6/13/2017
8
 
Trademark Registration?aiders)
 
Delta International Limited
 
Area 2, 1/F, M-6 Building, Central High- Tech Industrial Park NanShan, ShenZhen
 
5444658
 
5/27/2019
9
 
Trademark Registration (Bartec)
 
Ying He 610221196812110517
 
Area 2, 1/F, M-6 Building, Central High- Tech Industrial Park NanShan, ShenZhen
 
4597280
 
2/13/2018
10
 
Trademark Registration (winder Souls)
 
Shenzhen Kafu Ltd. Co
 
Baofeng Building 405- 407, South Dongmen #28, Luohu District, Shenzhen
 
1913964
 
12/6/2012
11
  
Trademark Registration (MJ-176NR)
  
Shenzhen Kafu Ltd. Co
  
Baofeng Building 405- 407, South Dongmen #28, Luohu District, Shenzhen
  
1910989
  
12/6/2015

 
 
 

--------------------------------------------------------------------------------

 